DETAILED ACTION
This Office action is in response to the applicant's filing of 06/11/2019.
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/21/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 11, and 20 recite a method, system, and computer program product for determining that a deal is applicable based on a unique account identifier 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 11, and 20 have recited the following additional elements: Merchant System, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 1, 11, and 20 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. merchant system, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 11, and 20 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [00596], for implementing the memory and processor, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-10 and 12-19 further recite the method and system of claims 1 and 11, respectively. Dependent claims 2-10 and 12-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 11, and 20. For example, claims 2-10 and 12-19 describe the limitations for further determining if a request is eligible and encrypting/decrypting the unique account identifier – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-10 and 12-19, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0106569 to Grimes in view of U.S. Publication 2012/0101881 to Taylor.

Claims 1, 11, and 20 are method, system, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Grimes teaches:
A method for processing a deal, comprising: receiving, from a merchant system, deal information associated with the deal (i.e. advertisers/merchants define campaign specifics) (Grimes: ¶ [0120] “Generally, advertisers define campaign specifics, such as the start and end date of a campaign, segments of consumers that the campaign will target (based on physical location of consumer purchases, spend amounts, etc.), specific offer amounts, texts, logos associated with campaign offers, and various other predetermined campaign criteria (discussed in greater detail below).”);
associating, with at least one processor, the deal with a deal identifier (i.e. offer is associated with offer identifier) (Grimes: ¶ [0077] “Matched Offer Table: a data table or file in the targeted marketing system (TMS) associating information relating to particular targeted marketing offers (TMOs) that have been matched to specific consumer transactions or specific offer-triggering events (OTEs) and may be delivered to the consumers that completed the specific transactions or OTEs, including but not limited to: a transaction identifier (ID), an offer-triggering event identifier (ID), an offer identifier (ID), an account global unique identifier (GUID) of the consumer account, etc.”);
receiving, from the merchant system, a request comprising the deal identifier, the request transmitted from the merchant system in response to a customer requesting the deal (i.e. client makes request to redeem offer and request is sent to offer table wherein request retrieves offer information such as offer id) (Grimes: ¶ [0200] “Generally, this amount is a value the consumer 103 will receive off of his or her purchase or as a credit to his or her financial institution account if he or she "redeems" the offer (i.e., engages in a RQP 117). In general, the amount defined in the "Reward Amount" field 929 is entered by the advertiser as a dollar value or percentage of purchase and, if necessary, converted to each consumer's appropriate rewards type as determined by the rewards type associated with each consumer's account. In one embodiment, this conversion process is carried out within each OPS before requesting an offer redemption payment be issued to the consumer by the financial institution (described in greater detail below in conjunction with FIG. 23).” Furthermore, as cited in ¶ [0265] “At ;
in response to receiving the request, determining, with at least one processor, that the request is eligible (i.e. offer is matched based on advertiser’s criteria) (Grimes: ¶ [0143] “The OPS 207 then performs a matching process between received TMOs and received de-identified transactions to match TMOs to transactions that satisfy the criteria of the TMOs (see FIG. 15 and its associated discussion). After an offer is matched to a particular transaction (or a particular consumer's account), identifiers associated with both the offer and transaction (or account) are then stored in a matched offer table (see FIG. 18 and its associated discussion). According to one aspect, TMOs are matched to OTEs, such as groupings of transactions by a consumer, and such matches are stored in an OPS database.”);
in response to determining that the request is eligible, generating a unique account identifier […] (i.e. identifier is generated to associate matched or eligible transactions to offers) (Grimes: ¶ [0231] “After each OQP 115 or OTE is matched to a respective TMO 113, the match (i.e., the identifiers associated with matched offer and transaction(s )) is stored in a matched offer table 1800 ( discussed below) until the matched offer is called for display to its respective consumer 103 (step 1507). Generally, each OPS database 307 and the data tables stored therein are formatted to correspond to data structures of their respective financial institutions 205.”);
associating, with at least one processor, the unique account identifier with the deal information and the deal identifier (i.e. unique offer identifier is associated with offer id) (Grimes: ¶ [0216] “As shown, the offer ID field 1301 indicates a unique offer identifier associated with each offer. Each offer ;
receiving, with at least one processor, an authorization request from a transaction terminal for a transaction initiated using the unique account identifier (i.e. consumer conducts transactions using transaction identifiers or GUID) (Grimes: ¶ [0220] “As described previously, embodiments of the offer placement system (OPS) 207 enable matching of received campaign data from the offer management system (OMS) 211 with de-identified consumer transaction data received from financial institutions 205, injecting or merging targeted marketing offers (TMOs) into financial institution portals for review by consumers 103, transmission of unidentified merchant names to the OMS for validation, organizing and transmitting offer redemption data to financial institutions for reimbursements to consumers, transmitting of results (i.e., performance) data to the OMS, and other similar processes as described herein.” Furthermore, as cited in Fig. 16 and Table 1600; ¶ [0231] “After each OQP 115 or OTE is matched to a respective TMO 113, the match (i.e., the identifiers associated with matched offer and transaction(s )) is stored in a matched offer table 1800 ( discussed below) until the matched offer is called for display to its respective consumer 103 (step 1507). Generally, each OPS database 307 and the data tables stored therein are formatted to correspond to data structures of their respective financial institutions 205.”);
determining, with at least one processor, that the deal is applicable to a first transaction in accordance with the deal information (i.e. transactions are matched to offers if applicable) (Grimes: ¶ ; and
in response to determining that the deal is applicable to the first transaction, generating, with at least one processor, an authorization response based on the authorization request and the deal information (Grimes: ¶¶ [0279] [0280] “Thus, if one of the transactions received from the financial institution meets the defined criteria of an offer associated with the given consumer's account, then the offer is defined as redeemed. In one embodiment, each consumer's matched offers are stored in a separate matched offer table or file 1800 to simplify the comparison process of step 2309 (as well as the previously discussed injection process 1900)…Depending on the particular embodiment, details associated with the RQP are recorded, such as the time and/or date of the RQP, the specific advertiser location at which the RQP occurred, and other similar data (see exemplary data structure 2500). In one embodiment, the OPS will provide its associated financial institution(s) with a report or notification of all RQPs having occurred within a defined period of time, which the financial institution will in turn utilize to issue offer redemption payment( s) to the appropriate consumer account(s) (step 2317).” Furthermore, as cited in ¶ [0289] “As mentioned previously, because the RQP is carried out using a payment mechanism associated with the account with which the original OQP was made (as evidenced by the fact that the RQP is listed on the same account summary web page as the OQP), the OPS 207 automatically recognizes the RQP and instructs the financial institution 205 to pay an associated redemption payment or reward to the consumer 103.”).
Grimes does not explicitly disclose the merchant system associated with a Bank Identification Number (BIN); and generating a unique account identifier based on the BIN.
However, Taylor further discloses:
the merchant system associated with a Bank Identification Number (BIN) (Taylor: ¶ [0162] “A merchant or acquirer can, based on the private label or co-brand issuer Bank Identification Number (BIN), interrogate the contents of a shopping basket to determine if there are any items present that qualify for a promotion. If so, the merchant would indicate that determination in a transmitted message that the transaction contains a promotional item in the shopping basket. To do so, the merchant populates a special value ("promotional code") in specified fields of the Visa authorization, and/or clearing and settlement records.”); and 
generating a unique account identifier based on the BIN (Taylor: ¶ [0162] “A merchant or acquirer can, based on the private label or co-brand issuer Bank Identification Number (BIN), interrogate the contents of a shopping basket to determine if there are any items present that qualify for a promotion. If so, the merchant would indicate that determination in a transmitted message that the transaction contains a promotional item in the shopping basket. To do so, the merchant populates a special value ("promotional code") in specified fields of the Visa authorization, and/or clearing and settlement records.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Taylor’s merchant system associated with a Bank Identification Number (BIN); and generating a unique account identifier based on the BIN to Grimes’ method for processing deals using deal identifiers.  One of ordinary skill in the art would have been motivated to do so in order to provide “a process by which promotional financing can be offered to a consumer in a open loop system for a transaction on a private label or co-branded account” “so as to realize efficiency through an open loop system.” (Taylor: ¶¶ [0143] [0144]).
With respect to Claims 11 and 20:
All limitations as recited have been analyzed and rejected to claim 1. Claim 11 recites “a system for processing a deal, comprising: a data warehouse storing deal information for a plurality of deals; and a computing device in communication with the data warehouse, the computing device programmed or configured to” (Grimes: ¶¶ [0153] [0154]) perform the steps outlined in method claim 1. Claim 20 recites “a computer program product for processing a deal, comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to” (Grimes: ¶¶ [0153] [0154]) perform the steps outlined in method claim 1. Claims 11 and 20 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Grimes teaches:
The method of claim 1, wherein the deal information identifies a merchant (Grimes: ¶ [0065] “Consumer Transaction Table: a data table or file stored and retained within a financial institution's transaction system/processor associating information relating to particular consumer transactions, including but not limited to: a consumer name, a consumer identifier (ID), a consumer account identifier (ID), a transaction identifier (ID), a location identifier (ID) ( e.g., zip or postal code, city, state, etc.), a merchant identifier (ID), an amount, a rewards type, etc.”).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 2. Claim 12 does not teach or define any new limitations beyond claim 2. Therefore it is rejected under the same rationale.

With respect to Claim 3:
Grimes teaches:
The method of claim 2, wherein the merchant is associated with the merchant system or a second merchant system, and wherein determining that the request is eligible comprises communicating with the merchant system or the second merchant system (i.e. determining which merchants will be validated and once validated, then the merchant system is communication with database) (Grimes: ¶ [0171] “Upon completion of both the predetermined and manual identification processes ( steps 505 and 509), the now validated merchant names are stored within a validated merchant table 700 in the OMS database (step 511) (discussed in greater detail below in conjunction with FIG. 7). According to one embodiment, only validated merchant names stored within the validated merchant table 700 are transmitted to each OPS for subsequent processing (step 513).”).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 3. Claim 13 does not teach or define any new limitations beyond claim 3. Therefore it is rejected under the same rationale.

With respect to Claim 4:
Grimes teaches:
The method of claim 2, wherein determining that the request is eligible is further based on deal targeting requirements provided by the merchant (i.e. offer is matched based on advertiser’s criteria) (Grimes: ¶ [0143] “The OPS 207 then performs a matching process between received TMOs and received de-identified transactions to match TMOs to transactions that satisfy the criteria of the TMOs (see FIG. 15 and its associated discussion). After an offer is matched to a particular transaction (or a particular consumer's account), identifiers associated with both the offer and transaction (or account) are then stored in a matched offer table (see FIG. 18 and its associated discussion). According to one aspect, TMOs are matched to OTEs, such as groupings of transactions by a consumer, and such matches are stored in an OPS database.”).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 4. Claim 14 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Grimes does not explicitly disclose the method of claim 1, wherein determining that the request is eligible is based on a transaction profile of the customer.
However, Taylor further discloses wherein determining that the request is eligible is based on a transaction profile of the customer (i.e. targeted offers are based on consumer’s spend profile) (Taylor: ¶ [0103] “In one implementation, the merchant (e.g., small businesses) may simplify their loyalty campaigns with a self-service UI, and/or easy to integrate APIs, for campaign and program management as well as access to business analytics. For example, using a L-PROMO merchant application, the merchant may devise L-PROMO offers 450 based on consumer spend, profile, relevancy ( e.g., location, wish list) in the L-PROMO consumer account to design market campaign, and distribute the offers via a variety of consumer registered channels 455, e.g., email, SMS, mobile application, online and social settings, and/or the like.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Taylor’s determining that the request is eligible is based on a transaction profile of the customer to Grimes’ method for processing deals using deal identifiers.  One of ordinary skill in the art would have been motivated to do so in order to provide “a process by which promotional financing can be offered to a consumer in a open loop system for a transaction on a private label or co-branded account” “so as to realize efficiency through an open loop system.” (Taylor: ¶¶ [0143] [0144]).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 5. Claim 15 does not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.

With respect to Claim 6:
Grimes does not explicitly disclose the method of claim 1, further comprising encrypting the unique account identifier.
However, Taylor further discloses encrypting the unique account identifier (Taylor: ¶ [0132] “In one implementation, L-PROMO core systems 901 may interface with L-PROMO partner networks 902 (e.g., loyalty, etc.), and social media (e.g., Facebook901) via encrypted data transmission based on PAN tokens. For example, in one implementation, at enrollment, consumer data may not be stored within the L-PROMO enrollment web application when a consumer enters account number into a payment webpage, but a PAN token may be stored which is de-referenced at time of statement credit 905. In another implementation, during transaction, when a user makes a purchase, the L-PROMO may create a message with PAN token 916, which may be translated back to the PAN token in transaction database 919. In one implementation, PAN may be visible to payment processor core systems instead of other UI applications to enhance security.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Taylor’s determining that the request is eligible is based on a transaction profile of the customer to Grimes’ method for processing deals using deal identifiers.  One of ordinary skill in the art would have been motivated to do so in order to provide “a process by which promotional financing can be offered to a consumer in a open loop system for a transaction on a private label or co-branded account” “so as to realize efficiency 
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 6. Claim 16 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

With respect to Claim 7:
Grimes does not explicitly disclose the method of claim 6, further comprising decrypting, with the transaction terminal, the encrypted unique account identifier.
However, Taylor further discloses decrypting, with the transaction terminal, the encrypted unique account identifier (Taylor: ¶ [0312] “Cryptographic processor interfaces will allow for expedition of encryption and/or decryption requests by the cryptographic component; however, the cryptographic component, alternatively, may run on a conventional CPU. The cryptographic component allows for the encryption and/or decryption of provided data. The cryptographic component allows for both symmetric and asymmetric (e.g., Pretty Good Protection (PGP)) encryption and/or decryption.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Taylor’s determining that the request is eligible is based on a transaction profile of the customer to Grimes’ method for processing deals using deal identifiers.  One of ordinary skill in the art would have been motivated to do so in order to provide “a process by which promotional financing can be offered to a consumer in a open loop system for a transaction on a private label or co-branded account” “so as to realize efficiency through an open loop system.” (Taylor: ¶¶ [0143] [0144]) and “to enhance security” (Taylor: ¶ [0132]).
With respect to Claim 17:
All limitations as recited have been analyzed and rejected to claim 7. Claim 17 does not teach or define any new limitations beyond claim 7. Therefore it is rejected under the same rationale.

With respect to Claim 8:
Grimes does not explicitly disclose the method of claim 1, further comprising tokenizing the unique account identifier.
However, Taylor further discloses tokenizing the unique account identifier (Taylor: ¶ [0132] “In one implementation, L-PROMO core systems 901 may interface with L-PROMO partner networks 902 (e.g., loyalty, etc.), and social media (e.g., Facebook901) via encrypted data transmission based on PAN tokens. For example, in one implementation, at enrollment, consumer data may not be stored within the L-PROMO enrollment web application when a consumer enters account number into a payment webpage, but a PAN token may be stored which is de-referenced at time of statement credit 905. In another implementation, during transaction, when a user makes a purchase, the L-PROMO may create a message with PAN token 916, which may be translated back to the PAN token in transaction database 919. In one implementation, PAN may be visible to payment processor core systems instead of other UI applications to enhance security.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Taylor’s tokenizing the unique account identifier to Grimes’ method for processing deals using deal identifiers.  One of ordinary skill in the art would have been motivated to do so in order to provide “a process by which promotional financing can be offered to a consumer in a open loop system for a transaction on a private label or co-branded account” .
With respect to Claim 18:
All limitations as recited have been analyzed and rejected to claim 8. Claim 18 does not teach or define any new limitations beyond claim 8. Therefore it is rejected under the same rationale.

With respect to Claim 9:
Grimes does not explicitly disclose the method of claim 8, further comprising detokenizing, with the transaction terminal, the tokenized unique account identifier.
However, Taylor further discloses detokenizing, with the transaction terminal, the tokenized unique account identifier (i.e. interpreting the PAN token) (Taylor: ¶ [0134] “In another implementation, at transaction, the L-PROMO partner network 902 may receive a PAN token matches with business rules 920 from the L-PROMO core. For example, the L-PRO MO partner network may receive and store tokens within a time frame of the transaction. The L-PROMO partner network may then generate a statement credit request (e.g., offer redemption, rebate, etc.) and send the request with the PAN token 925 back to L-PROMO core for interpretation.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Taylor’s detokenizing, with the transaction terminal, the tokenized unique account identifier to Grimes’ method for processing deals using deal identifiers.  One of ordinary skill in the art would have been motivated to do so in order to provide “a process by which promotional financing can be offered to a consumer in a open loop system for a transaction on a private label or co-branded account” “so as to realize efficiency through an open loop system.” (Taylor: ¶¶ [0143] [0144]) and “to enhance security” (Taylor: ¶ [0132]).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 9. Claim 19 does not teach or define any new limitations beyond claim 9. Therefore it is rejected under the same rationale.

With respect to Claim 10:
Grimes does not explicitly disclose the method of claim 1, wherein the merchant system is associated with a second merchant that sells deals, the second merchant being independent of the merchant.
However, Taylor further discloses wherein the merchant system is associated with a second merchant that sells deals, the second merchant being independent of the merchant (Taylor: ¶ [0070] “In one implementation, the L-PROMO may then obtain payment of the rebate amount from the offer sponsor 2105. For example, if the merchant (e.g., Crossroads Cafe) sponsors the offer, the L-PROMO may collect payment of the rebate amount from the merchant. For another example, if a L-PROMO partner (such as Amazon, Groupon, etc.) issues the offer, the L-PROMO may seek for compensation of the rebate amount from the partners.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Taylor’s wherein the merchant system is associated with a second merchant that sells deals, the second merchant being independent of the merchant to Grimes’ method for processing deals using deal identifiers.  One of ordinary skill in the art would have been motivated to do so in order to provide “a process by which promotional financing can be offered to a consumer in a open loop system for a transaction on a private label or co-branded account” “so as to realize efficiency through an open loop system.” (Taylor: ¶¶ [0143] [0144]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 27, 2021